PRICE, Presiding Judge.
This appeal is from a judgment denying coram nobis.
On November 21, 1960, appellant withdrew his pleas of “not guilty,” entered on his arraignment April 12, 1960, and entered pleas of “guilty” to three charges of robbery. He was sentenced by the court, without the intervention of a jury to ten years imprisonment (the statutory minimum) in each case. He did not appeal.
A reading of the evidence taken at the coram nobis hearing fully convinces us that the trial court’s conclusion that appellant’s confessions made to the police officers were not obtained by inducement, promises, threats or fear, and that his guilty pleas were freely and voluntarily entered; that he voluntarily appeared before the grand jury to testify against his alleged accessory; that his counsel, appointed by the court before arraignment was effective and diligent in their representation of defendant; that there was no such denial or in*257fringement of his constitutional rights as to render the judgment subject to collateral attack. Queor v. State, 278 Ala. 10, 174 So. 2d 687.
We further agree with the trial court that the admission of appellant while testifying in his own behalf at the coram nobis hearing that he committed the armed robberies referred to in his petition and made the subjects thereof, and for which he was duly convicted, justified the denial of coram nobis. Ex parte Taylor, 249 Ala. 667, 32 So.2d 659.
That appellant’s punishment was fixed by the court instead of by a jury (Code 1940, T. 14, Sec. 415), is a procedural error which cannot be raised in a coram nobis proceeding. Thomas v. State, 40 Ala.App. 697, 122 So.2d 535; Isbell v. State, 42 Ala.App. 498, 169 So.2d 27.
The judgment denying coram nobis is affirmed.
Affirmed.